Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 1-23 and 26-28 are pending and are subject to restriction.

REQUIREMENT FOR UNITY OF INVENTION

2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or


Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

3.	The inventions listed as Groups I-IV below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
To have a general inventive concept under PCT Rule 13.1, the inventions need to be linked by a special technical feature.  In this case, the prior art cited in the international search report CN 104080811 A and Research Advancements of Anti-PD-1/PD-L1 Therapy in Oncotherapy (see international search report) teach a heterodimeric Fc domain, comprising a modified heterodimeric CH3 domain. The modified CH3 domain comprises at least a first and second modified CH3 domain polypeptide that is modified by three amino acids compared to a wild-type CH3 domain polypeptide; the modification site may be L351, T366, D399, Y407, and K409 (CN 104080811 A) and the use of anti-PD-1/PD-L1 therapy in the treatment of tumors (Research Advancements of Anti-PD-1/PD-L1 Therapy in Oncotherapy).  In view of these teachings, a person skilled in the art would be motivated to prepare anti-PD-1/PD-L1 bispecific antibody, and to select the 366 and 399 amino acids of the first Fc chain for substitution and the 351, 407, 409 amino acids of the second Fc chain for substitution for make a heterodimeric anti-PD-1/PD-L1 bispecific antibody.
 Accordingly, the claims do not define a special technical feature and the groups do not relate to a single general inventive concept as required under PCT Rule 13.1 for this reason as well.  It is again noted that in a national stage application it can be proper to restrict in a single claim (see PCT Rule 13.3 and 37 CFR 1.475(e)).

4. 	Accordingly, restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.



Group II, claims 12-17, drawn to an isolated polynucleotide encoding a heterodimeric bispecific antibody, comprising a first antigen-binding functional region capable of specifically binding to PD-L1 and a second antigen-binding functional region capable of specifically binding to PD-1, wherein the bispecific antibody comprises a first Fc chain and a second Fc chain linked by one or more interchain disulfide bonds, the first Fc chain and the second Fc chain being linked respectively to the PD-L1 antigen- binding functional region and the PD-1 antigen-binding functional region by a covalent bond or a linker; or the first Fc chain and the second Fc chain being linked respectively to the PD-1 antigen-binding functional region and the PD-L1 antigen-binding functional region by a covalent bond or a linker; and the first Fc chain and the second Fc chain comprise 5 amino acid substitutions at the following positions: substitutions of amino acids at position 366 and 399 on the first Fc chain, and substitutions of amino acids at position 351, 407 and 409 on the second Fc chain, the first Fc chain and the second Fc chain comprising the above amino acid substitutions tend to form heterodimers with each other, rather than forming respective homodimers, wherein the amino acid positions are numbered according to the Kabat EU index numbering system.

Group III, claims 19-23, drawn to a method for producing a heterodimeric bispecific antibody, comprising a first antigen-binding functional region capable of specifically binding to PD-L1 and a 

Group IV, claims 26-28, drawn to a method for preventing or treating a disease comprising administering  a heterodimeric bispecific antibody, comprising a first antigen-binding functional region capable of specifically binding to PD-L1 and a second antigen-binding functional region capable of specifically binding to PD-1, wherein the bispecific antibody comprises a first Fc chain and a second Fc chain linked by one or more interchain disulfide bonds, the first Fc chain and the second Fc chain being linked respectively to the PD-L1 antigen- binding functional region and the PD-1 antigen-binding functional region by a covalent bond or a linker; or the first Fc chain and the second Fc chain being linked respectively to the PD-1 antigen-binding functional region and the PD-L1 antigen-binding functional region by a covalent bond or a linker; and the first Fc chain and the second Fc chain comprise 5 amino acid substitutions at the following positions: substitutions of amino acids at position 366 and 399 on the first Fc chain, and substitutions of amino acids at position 351, 407 and 409 on the second Fc chain, the first Fc chain and the second Fc chain comprising the above amino acid substitutions tend to form heterodimers with each other, rather than forming respective homodimers, wherein the amino acid positions are numbered according to the Kabat EU index numbering system.

5.	This application contains claims directed to more than one species of the generic inventions of Group I.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions is wherein the amino acid sequence of the bispecific antibody is selected from the group consisting of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, and 18.
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct sequence.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.	This application contains claims directed to more than one species of the generic inventions of Group II.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions is wherein the sequence of the isolated polynucleotide is selected from the group consisting of SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, 15, and 17.
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct sequence.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).


7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention to be examined and if required for the elected Group an election of the species of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species of invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

9.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejections are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 

Respectfully,							

571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643						
December 1, 2021